DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and
(C)    the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word "means" (or "step") in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word "means" (or "step") in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
If claim limitations in this application that use the word "means" (or "step"), they are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, if claim limitations in this application that do not use the word "means" (or "step"), they are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 45 and 50-54 are rejected under 35 U.S.C. 103 as being unpatentable over Schlottke (US 5,088,395) in view of Skonieczny, Jr. et al. (hereinafter “Skonieczny”) (US 2013/0269824 A1) and Chou (US 2012/0304830 A1).
Regarding claim 45, Schlottke discloses a tool comprising: 

a nose piece (4 and 8) connected to the tool body and configured to receive a tail of a band;
an attachment (6 and 7) connected to the nose piece and comprising:
a body (7) defining a band-guide slot sized (see fig. 2) to receive the tail (see fig. 2) of the band (2);
a punch mechanism (9) mounted to the body (6) and comprising: 
     a punch guide (see both sides of element (6) in figs. 1-2) defining a passageway (figs. 1-3); and
     a punch tool (9) slidably received in the passageway (figs. 1-3) and configured for reciprocal movement within the passageway.
Schlottke discloses the tool is used for tensioning and cutting off tape (see abstract), but Schlottke does not expressly disclose a tension wheel configured to tension the band around an object and a motor operably connected to the tension wheel to drive the tension wheel.
Skonieczny, in a strapping tool art, teaches it is old and well known to provide a strapping tool with a tension wheel (24) configured to tension a band (B) around an object and amotor (28) operably connected to the tension wheel to drive the tension wheel. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the tool of Schlottke with a tension wheel and a motor operably connected to the tension wheel to drive the tension wheel, as taught by Skonieczny, in order to automatically tension the band.

Regarding claim 50, modified Schlottke discloses the punch tool having a punch tip (9) receiving a force (see “pressed” in col. 3, line 28) to move within the passageway to form an indentation in the workpiece (figs. 2-3). Schlottle does not disclose the punch tool comprises a punch head. Chou can also be applied to teach a pin (34) having a pin tip (see it vertical portion) and a pin head (see its bottom rectangular portion) for holding a return spring (36). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the punching tool of Schlottke with a punch head attached to the punch tip, as taught by Chou, in order to hold the spring. 
Regarding claim 51, the attachment of claim 50, modified Schlottke discloses wherein the punch head comprises a contact surface (see a bottom rectangular portion of 34 in fig. 3 of Chou) configured to receive the force (see fig. 3 of Chou), wherein the punch tip comprises an impact head configured to impact and engage the workpiece (see fig. 3 of Schlottke).

Regarding claim 53, the attachment of claim 50, modified Schlottke discloses wherein the return spring is positioned in the punch guide (see fig. 3 of Chou).
Regarding claim 54, the attachment of claim 53, modified Schlottke discloses wherein the punch tip extends through an opening of the return spring (see fig. 3 of Chou). 

Claims 55 and 60-64 are rejected under 35 U.S.C. 103 as being unpatentable over Schlottke (US 5,088,395) in view of Chou (US 2012/0304830 A1).
Regarding claim 55, Schlottke discloses an attachment (figs. 1-3) for a tool, the attachment comprising:
a body (7) configured for attachment to the tool and defining a band-guide slot (see fig. 2) sized to receive a tail of a band (2);
a punch mechanism (9) mounted to the body (6) and comprising: 
     a punch guide (see both sides of element (6) in figs. 1-2) defining a passageway (figs. 1-3); and
     a punch tool (9) slidably received in the passageway (figs. 1-3) and configured for reciprocal movement within the passageway.
Schlottke disclose the punch tool (9) slidably upward to provide deep drawing in the tape ends. Schlottke does not disclose the punch tool retract back to a home position by a return spring. Chou teaches it is old and well known in mechanical art to provide a pin (34) with a return spring (36) in order to retract the pin back to a home position. Therefore, it would have 
Regarding claim 60, modified Schlottke discloses the punch tool having a punch tip (9) receiving a force (see “pressed” in col. 3, line 28) to move within the passageway to form an indentation in the workpiece (figs. 2-3). Schlottke does not disclose the punch tool comprises a punch head. Chou can also be applied to teach a pin (34) having a pin tip (see it vertical portion) and a pin head (see its bottom rectangular portion) for holding a return spring (36). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the punching tool of Schlottke with a punch head attached to the punch tip, as taught by Chou, in order to hold the spring. 
Regarding claim 61, the attachment of claim 60, modified Schlottke discloses wherein the punch head comprises a contact surface force (see a bottom rectangular portion of 34 in fig. 3 of Chou) configured to receive the force (see fig. 3 of Chou), wherein the punch tip comprises an impact head configured to impact and engage the workpiece (see fig. 3 of Schlottke).
Regarding claim 62, the attachment of claim 61, modified Schlottke discloses wherein the punch tip is secured to the punch head (see fig. 3 of Chou).
Regarding claim 63, the attachment of claim 61, modified Schlottke discloses wherein the return spring is positioned in the punch guide (see fig. 3 of Chou).
Regarding claim 64, the attachment of claim 63, modified Schlottke discloses wherein the punch tip extends through an opening of the return spring (see fig. 3 of Chou). 
Allowable Subject Matter
Claims 46-49 and 56-59 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed on the attached PTO 892 are cited to show a an apparatus for applying metallic seals (US 2,122,557).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T NGUYEN whose telephone number is (571)272-4520. The examiner can normally be reached Mon-Fri 8:30am-6pm - second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM EISEMAN can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

JIMMY T. NGUYEN
Primary Examiner
Art Unit 3725



/JIMMY T NGUYEN/             Primary Examiner, Art Unit 3725      
February 26, 2022